Notice of Pre-AIA  or AIA  Status

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Allowable Subject Matter
The previous action had Cancelled claims 1-8, 15-19, 21-27, 29-31, 33, and 53-62.
Claim(s) 34-36, 39-43, 45, 48-51, and 63-66 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and arguments presented constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of the independent claim(s) structurally and functionally interconnected with other limitations in the manner as cited in the claim(s) and any dependent claims. 
	Along with the decision by the Patent Board which affirmed the other claims and reversed the claims above.
	While the new references presented in the IDS did not make a clear obvious combination that would overcome the allowance identifying the combinations the three different types of images have in the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483